Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    404
    919
    media_image1.png
    Greyscale



Claim(s) 1-3, 6-10, 12, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisele et al. (US 9,642,209 B2, hereinafter referred to as “Eisele”).
	Regarding claim 1, Eisele discloses a dynamic light control method for controlling at least one adjustable illumination parameter (brightness, color temperature, and time, col. 17, ll. 1+) at a target location, wherein during a first control cycle (see Cycle 1 in annotated Fig. 27 above, col. 16, ll. 24+; from Day 1, t2 to Day 2, t1 the next morning, see annotated fig. 27 above) the following steps are carried out: 
- setting the value of at least one adjustable illumination parameter at a first predetermined level (brightness or CCT level during daylight 391, Fig. 29; see Day1, t2 in annotated fig. 27 above), 
- maintaining the value of the at least one adjustable illumination parameter at the first predetermined level for a first predetermined time period (during daylight 391, see Fig. 29; see Day 1, t2 in annotated fig. 27 above), 
- varying the value of the at least one adjustable illumination parameter from the first predetermined level to a second predetermined level (brightness or CCT level changed from daytime 391 to evening 392, see Fig. 29; see Day 1, Tr2 in annotated fig. 27 above), wherein the first predetermined level is greater than the second predetermined level (see 100% is greater than 70%, Fig. 29; 6500K is greater than 2900K in annotated fig. 27 above);
- maintaining the value of the at least one adjustable illumination parameter at the second predetermined level for a second predetermined time period (during evening 392, Fig. 29; see from Day 1, t3 to Day 2, t1 the next morning in annotated fig. 27 above), and 
- varying the value of the at least one adjustable illumination parameter from the second predetermined level to a third predetermined level (brightness or CCT level changed from next day morning 390 to daylight 391, Fig. 29; see Day 2, Tr1 in annotated fig. 27 above), wherein varying the value of the at least one adjustable illumination parameter comprises monotonously varying the at least one adjustable illumination parameter with a predefined maximum variation rate (rate of transition from low light to high light (or CCT) or high light to low light (or CCT), see Figs. 27, 29).
Regarding claim 2, Eisele discloses the method of claim 1, wherein the first predetermined level and the third predetermined level are selected from a first predetermined range (around 6500K range, Fig. 27), and the second predetermined level is selected from a second predetermined range (around 2900K range, Fig. 27).
Regarding claim 3, Eisele discloses the method of claim 1, wherein the first predetermined time period is selected from a first predetermined time period range (see Day 1, t2 in annotated Fig. 27 above; daylight 391 in Fig. 29), and the second predetermined time period is selected from a second predetermined time period range (see Day 1, t3 in annotated Fig. 27 above; evening 392 in Fig. 29).
Regarding claim 6, Eisele discloses the method of claim 1, wherein the first control cycle is followed by at least one subsequent control cycle (every 24 hours, col. 16, ll. 22+).
Regarding claim 7, Eisele discloses the method of claim 6, wherein at least one of the first predetermined level, second predetermined level and/or third predetermined level vary from cycle to cycle (see annotated Fig. 27 above; and col. 16, ll. 29+; col. 17, ll.1-17).
Regarding claim 8, Eisele discloses the method of claim 6, wherein the third predetermined level of each cycle serves as the first predetermined level of each subsequent cycle (see Figs. 27-29).
Regarding claim 9, Eisele discloses the method of claim 2, wherein the at least one adjustable illumination parameter comprises vertical illuminance (see Tr1, Tr2 in annotated Fig. 27 above; morning to daytime and daytime to evening in Fig. 29) at the target location.
Regarding claim 10, Eisele discloses the method of claim 9, wherein the first predetermined range for the vertical illuminance extends from 1000 lx to 3000 lx and the second predetermined range extends from 150 lx to 800 lx (col. 14, ll. 12+).
Regarding claim 12, Eisele discloses the method of claim 2, wherein the at least one adjustable illumination parameter comprises light color temperature (color temperature, col. 17, ll. 1+).
Regarding claim 13, Eisele discloses the method of claim 12, wherein the first parameter range for color temperature extends from 5000 K to 6500 K and the second parameter range for color temperature ex- tends from 3000 K to 5000 K (col. 13, ll. 61+; col. 17, ll. 1+; Figs. 27, 29).
Regarding claim 15, Eisele discloses the method of claim 1, wherein the third predetermined level is greater than the second predetermined level (see 100% is greater than 70%, Fig. 29; 6500K is greater than 2900K in annotated fig. 27 above).
Regarding claim 16, Eisele discloses the method of claim 1, wherein the first predetermined level and the third predetermined level are substantially equivalent (see Day1 t2 and Day 2 t2 in annotated Fig. 27 above).
Regarding claim 17, Eisele discloses the method of claim 1, wherein the first predetermined time period (about 11 hours during daylight period 391, Fig. 29) is greater than the second predetermined time period (about 3 hours during evening 392 period and 6 hours during morning 390 period, total of 9 hours, Fig. 29).
Regarding claim 19, Eisele discloses the method of claim 1, wherein: the at least one adjustable illumination parameter comprises both vertical illuminance and light color temperature; and the vertical illuminance and the light color temperature are varied simultaneously (col. 5, ll. 6+; col. 16, line 22 - col. 17, line 17).
Regarding claim 20, Eisele discloses the method of claim 1, wherein: the at least one adjustable illumination parameter comprises both vertical illuminance and light color temperature; and the vertical illuminance and the light color temperature are varied independently (col. 5, ll. 6+; col. 16, line 22 - col. 17, line 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisele.
Regarding claim 4, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the first predetermined time period range extends from 1 min to 60 min and the second predetermined time period range is less than 60 min.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set the first predetermined time period from 1 min to 60 min and the second predetermined time period less than 60 min as taught by Eisele.  

Regarding claim 5, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein prior to setting the value of the at least one adjustable illumination parameter at the first predefined level, the at least one adjustable illumination parameter is gradually varied from an initial level to the first predetermined level.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to gradually vary the at least one adjustable illumination parameter from an initial level to the first predetermined level prior to setting the value of the at least one illumination parameter at the first predefined level as taught by Eisele.  

Regarding claim 11, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the predefined maximum variation rate of the vertical illuminance is less than 2.5 lx/s.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).  Furthermore, Eisele implicitly discloses in Figs. 28 and 29 the predefined maximum variation rate of the vertical illuminance that is less than 2.5 lx/s (see brightness from 70% to 100% during morning 390 to daylight 391).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set the predefined maximum variation rate of the vertical illuminance less than 2.5 lx/s in order to artificially generate sunlight in accordance with a daytime locus using spectral characteristics that resembles sunlight (e.g. for treating circadian rhythm disorders).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.  

Regarding claim 14, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the predefined maximum variation rate of the light color temperature is less than 50 K/s.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).  Furthermore, Eisele implicitly discloses in Fig. 27 the predefined maximum variation rate of the light color temperature that is less than 50 K/s. (see correlated color temperature from 2900K to 6500K at Tr1 in annotated Fig. 27 above).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set predefined maximum variation rate of the light color temperature less than 50 K/s in order to artificially generate sunlight in accordance with a daytime locus using spectral characteristics that resembles sunlight (e.g. for treating circadian rhythm disorders).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.  
Regarding claim 18, Eisele discloses all the features and limitations as discussed above but does not specifically disclose wherein the predefined maximum variation rate is held constant over at least one of: an entire time period of transition from the first predetermined level to the second predetermined level; and an entire time period of transition from the second predetermined level to the third predetermined level.
However, Eisele discloses “Profiles containing time dependent information on brightness and color temperature may be saved in a digital format and modified by the user….  Interactions with the control panels described in Fig. 30 results in dynamic changes to the system which may include time, color, and brightness autonomous changes requiring no further input. (col. 17, ll. 1+).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to programmably or manually set the predefined maximum variation rate held constant over at least one of: an entire time period of transition from the first predetermined level to the second predetermined level; and an entire time period of transition from the second predetermined level to the third predetermined level, as taught by Eisele.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.  

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.  Applicant argued on page 11, “Claim 1 has been amended to recite, in part: "wherein the first predetermined level is greater than the second predetermined level ... ." The Applicant respectfully submits that Eisele does not disclose or otherwise fairly suggest these limitations. Rather, as can be seen from FIGS. 27-29 of Eisele (in view of the annotated version of FIG. 27 provided by the Office at p. 3 of the present Office Action), the portion of FIG. 27 purportedly constituting the claimed "first predetermined level" is less than the portion purportedly constituting the claimed "second predetermined level." Therefore, the plots of FIGS. 27-29 of Eisele do not meet the limitations of claim 1, as amended. As such, Eisele does not disclose each and every limitation of amended claim 1 and, thus, does not anticipate that claim or any of its corresponding dependent claims.”  Examiner does not agree.  Eisele discloses a first predetermined level (brightness or CCT level during daylight 391, Fig. 29; see Day1, t2 in annotated fig. 27 above), and a second predetermined level (brightness or CCT level changed from daytime 391 to evening 392, see Fig. 29; see Day 1, Tr2 in annotated fig. 27 above), wherein the first predetermined level is greater than the second predetermined level (see 100% is greater than 70%, Fig. 29).
Applicant argued on page 11, “Claim 11 (as amended) recites, in part: "wherein the predefined maximum variation rate of the vertical illuminance is less than 2.5 lx/s." Claim 14 (as amended) recites, in part: "wherein the predefined maximum variation rate of the light color temperature is less than 50 K/s." As correctly noted by the Office on pp. 7-8 of the present Office Action in the context of rejecting claims 11 and 14 (as previously pending), Eisele does not disclose or otherwise fairly suggest the claimed rates relating to vertical illuminance and color temperature. In effort to cure the deficiencies of Eisele, the Office broadly cites the text of col. 17, 1l. 1 and beyond in Eisele and concludes that it therefore would have been obvious to a person having ordinary skill in the art to "set the change rate of the vertical illuminance less than 2.5 lx/s" (claim 11, as previously pending) and to "set the change rate of the color temperature less than 50 K/s" (claim 14, as previously pending) in view of Eisele.”  Examiner does not agree.  It is true that Eisele does not specifically disclose the predefined maximum variation rate of the vertical illuminance is less than 2.5 lx/s and the predefined maximum variation rate of the light color temperature is less than 50 K/s.  However, Figs. 27, 28 and 29 of Eisele implicitly disclose the predefined maximum variation rate of the vertical illuminance that is less than 2.5 lx/s (e.g. see brightness from 70% to 100% during morning 390 to daylight 391, Figs. 28, 29) and the predefined maximum variation rate of the light color temperature that is less than 50 K/s. (see correlated color temperature from 2900K to 6500K at Tr1 in annotated Fig. 27 above).  Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to set predefined maximum variation rate of the vertical illuminance less than 2.5 lx/s and light color temperature less than 50 K/s in order to artificially generate sunlight in accordance with a daytime locus using spectral characteristics that resembles sunlight (e.g. for treating circadian rhythm disorders).  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844